DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 09/22/2021 is acknowledged.
Status of the Claims
Claims 1-14 and 16-20 were previously pending and subject to a restriction requirement mailed 06/29/2021. Claims 1-10 were elected without traverse and claims 11-19 were amended to depend from claim 1 with claims 12, 16 and 20 cancelled.  Therefore claims 1-11, 13-14 and 17-19 are currently pending and subject to the non-final office action below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/28/2018, 05/02/2019, 05/15/2019, 09/10/2020, 10/21/2020, 03/10/2021 were considered by the examiner.
Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11151496. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is anticipated by claim 1 of Patent No. 11151496 with minor changes in terminology. 

Note
Claim 15 is absent from the claim set. Examiner respectfully requests for the claim numbering to be corrected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 13-14 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “calculate a lead time estimate for moving product from the first node in the supply chain to the second node in the supply chain based on the received route travel time estimate, the received delivery schedule, the received unloading schedule, the received warehousing time, and the received product-node relationship data.”
The limitation above, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process. That is, the method allows for concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements (receive an estimated route travel time, the estimated route travel time based on a zip code of a first node in a supply chain and a zip code of a second node in the supply chain; receive a delivery schedule, the delivery schedule indicating the time of day that a product transport vehicle is scheduled to move product from the first node to the second node; receive an unloading schedule, the unloading schedule indicating the time of day that the product transport vehicle is scheduled to be at the second node for the unloading of transported product; receive a warehousing time estimate, the warehousing time reflecting the amount of time spent in moving product out of the first node and the amount of time spent in moving the transported product into the second node; receive product-node relationship data that identifies which products are located at the first node; the lead time estimate being accessible through an application programming interface by a supply chain management system). The receiving steps are recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The application programming interface, the supply chain management system, processor and memory device that performs the receiving step are also recited at a high level of generality, and merely automates the receiving steps and the calculating step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2020/0111033) (paragraph 35-58) does not provide any indication that the additional elements descried above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving steps and accessing step are well-understood, routine, and conventional activity is supported under Berkheimer. 
Dependent claim 2 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (receive a sourcing time estimate is an extra solution activity which amounts to mere data gathering) or providing significantly more limitations. 
Dependent claim 3 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (to receive, at a lead time generator, a request identifying at least the first node and the second node is an extra solution activity which amounts to mere data gathering) or providing significantly more limitations. 
Dependent claims 4 and 6-9 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 5 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (an application programming interface exposed to an inventory control system is recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Dependent claim 10 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (receiving at least one of an expected route travel time, an expected sourcing time, and an expected warehousing time is an extra solution activity which amounts to mere data gathering) or providing significantly more limitations. 
Dependent claim 11 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (memory device and processor are still recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Dependent claim 13 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without 
Dependent claim 14 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (inventory control system is recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Dependent claim 17 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (lead time estimating system is recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Dependent claim 18 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (a machine is recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Dependent claim 19 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (user interface on a display of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chowdhurry (US 2017/0255903).
In regards to claim 1, Chowdhurry discloses a lead time estimating system comprises: 
a processor; and 
a memory device, the memory device containing instructions that when executed by the processor cause the processor to: 
receive an estimated route travel time, the estimated route travel time based on a zip code of a first node in a supply chain and a zip code of a second node in the supply chain node (see para [0036], "the commitment engine 102 may determine the most likely route that the shipment will use and determine the weather along the likely route when determining the lead time." and see para [0044], "the region(s) associated with an order (e.g., the regions in the shipping route associated with each product in an order)." and see para [0024], "stocking location based on a customer's postal code (e.g., zip code)." and see para [0047], "a logistics 
 receive a delivery schedule, the delivery schedule indicating the time of day that a product transport vehicle is scheduled to move product from the first node to the second node (see para [0026], showing delivery date calculations and see par [0031], showing ship dates and see para [0051], "(vi) how long (e.g., how many days) the shipping option takes from pickup to delivery"); 
receive an unloading schedule, the unloading schedule indicating the time of day that the product transport vehicle is scheduled to be at the second node for the unloading of transported product (see para [0033], "The commitment engine 102 may take into account pre-delivery activities, such as scheduling for picking (e.g., components or products), packing time, and the time taken to produce or obtain the components or products." and see para [0051]);
 receive a warehousing time estimate, the warehousing time reflecting the amount of time spent in moving product out of the first node and the amount of time spent in moving the transported product into the second node (see para [0023], "the system may compute shipping dates and delivery dates." and see para [0043], " commitment engine may receive (or retrieve) updates from regional warehouses that stock BTS products and from regional warehouses that stock components used to create BTO products. The commitment engine may update lead times associated with the BTS products and the BTO products in a global inventory database based on the updates. The commitment engine may retrieve information from a regional warehouse in response to the commitment engine receiving a query regarding an ordered item. " and see para [0049], "The LLT 408 may include procurement (e.g., obtaining inventory of parts 
receive product-node relationship data that identifies which products are located at the first node (see para [0089], "the product database 106, the order data 518, one or more predetermined thresholds 1016, other applications 1018, and other data 1020. The predetermined threshold 1016 may include threshold to determine whether a product is to undergo special handling. For example, a product may be determined to undergo special handling (e.g., shipment via freight) based on determining that a sum of a height, a width, and a depth of the first product satisfies a pre-determined total dimensions threshold, determining that at least one of a height, a width, or a depth of the first product satisfies a pre-determined single dimension threshold, determining that a weight of the first product satisfies a pre-determined weight threshold, or determining that a quantity of products in an order satisfies a quantity threshold." showing product-node relationships) and 
calculate a lead time estimate for moving product from the first node in the supply chain to the second node in the supply chain based on the received route travel time estimate, the received delivery schedule, the received unloading schedule, the received warehousing time, and the received product-node relationship data (see para [0028], lead time calculator determining lead time data and see para [0029]-[0032], [0036], etc. further showing lead time calculations),
 the lead time estimate being accessible through an application programming interface by a supply chain management system (see para [44-45 and 55]).
As per claim 2, Chowdhurry discloses  wherein the instructions further cause the processor to receive a sourcing time estimate and calculate an estimate for a lead time in sourcing a product that includes the time between receipt of a purchase order by a vendor and the time of delivery of the ordered product to the first or second node within the supply chain (see para [0023], "the system may compute shipping dates and delivery dates."  and see para [0043], " commitment engine may receive (or retrieve) updates from regional warehouses that stock BTS products and from regional warehouses that stock components used to create BTO products. The commitment engine may update lead times associated with the BTS products and the BTO products in a global inventory database based on the updates. The commitment engine may retrieve information from a regional warehouse in response to the commitment engine receiving a query regarding an ordered item. " and see para [0049], "The LLT 408 may include procurement (e.g., obtaining inventory of parts used in a product prior to starting production), production (e.g., manufacture, assembly, quality control, such as testing, etc.), and distribution (e.g., allocation, assignment, and tracking of shipment and delivery resources, etc.)").
As per claim 3, Chowdhurry discloses wherein the instructions further cause the processor to receive, at a lead time generator, a request identifying at least the first node and the second node (see para [0024], "The systems and techniques may perform real-time selection of a source (e.g., stocking location) based on the destination. For example, during the buying process the system may automatically select a closest (e.g., in terms of distance) stocking location based on a customer's postal code (e.g., zip code). If the product is not in stock at the closest location, the system may automatically switch from the closest location to a 
As per claim 4, Chowdhurry discloses wherein the request further identifies one or more shipping preferences (see paragraph 51, shipping options).
As per claim 5, Chowdhurry discloses wherein the request is received via an application programming interface exposed to an inventory control system (paragraph 44-45 and 58-59).
As per claim 6, Chowdhurry discloses wherein the lead time estimate is based at least in part on a priority shipping option (see paragraph 28-32, 51).
As per claim 7, Chowdhurry discloses wherein the priority shipping option is associated with a customer (paragraph 51).
As per claim 8, Chowdhurry discloses wherein the first node comprises one of a vendor, a receive center, a flow center, or a store (see para [0021, 24, 47], regional warehouse).
As per claim 9, Chowdhurry discloses wherein the second node comprises one of a receive center, a flow center, a store, or a customer location (see para [0021, 24, 47], delivery to a customer).
As per claim 10, Chowdhurry discloses wherein calculating a lead time estimate further comprises receiving at least one of an expected route travel time, an expected sourcing time, and an expected warehousing time (paragraph 23, 28-32, and 49).
As per claim 13, Chowdhurry discloses the lead time estimate is output to a user interface via an application programming interface (paragraph 44-45 and 55).
As per claim 14, Chowdhurry discloses generate one or more transfer orders based on a replenishment plan generated at the inventory control system based at least in part on the lead time estimate calculation (see para [0018], "As products are sold, the systems and techniques may count down inventory levels in approximately real-time to provide an accurate inventory view across multiple sales systems. When a particular product goes out of stock, the system may automatically switch to providing extended lead-times. When the particular product is re-stocked, the system may automatically (e.g., without human interaction) resume using a standard lead-time, thereby providing accurate commitments to customers without involving human oversight." and see para [0021], showing real-time determinations based on stocking data and see para [0025], [0028] and see para[ 0045], showing order related information for products with a stock countdown).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhurry (US 2017/0255903), as disclosed in the rejection of claim 1, in view of Wong (2003/0149611) and Bruns (US 2005/0165629).
As per claim 11, Chowdhurry does not disclose but Wong discloses build a library of supplier performance (paragraph 24-30 and 31-32, a database of supplier performance is built).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Wong in the teaching of Chowdhurry in order to enable reporting of on time performance relative to a plurality of order start point/end points pairs (paragraph 5).
However, Chowdhurry in view of Wong does not disclose but Bruns discloses calculate lead time estimates for a plurality of routes for moving product from the first node to the second node (paragraph 43-51, lead estimates is integrated into the route generation for each route in a set of routes to transport a shipment from origin to destination); receive a selection of at least one of the lead time estimates (paragraph 43-51, one of the routes which includes the lead estimate is selected).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Bruns in the teaching of Chowdhurry in view of Wong in order to integrate route determination with scheduling (paragraph 9).
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhurry (US 2017/0255903) in view of Wong and Bruns, as disclosed in the rejection of claim 11, in view of Beddingfield (US 2005/0216280).
As per claim 17, Chowdhurry discloses a lead time estimating system (see para [0024], "The systems and techniques may perform real-time selection of a source (e.g., stocking location) based on the destination. For example, during the buying process the system may automatically select a closest (e.g., in terms of distance) stocking location based on a customer's postal code (e.g., zip code). If the product is not in stock at the closest location, the system may automatically switch from the closest location to a next closest location to enable the sales systems (e.g., including orders received via the internet, via a call center, etc.) to continue taking orders while providing accurate shipping dates and accurate delivery expectations." and see para [0031], showing the tracking of the orders including fulfillment for performance analytics and reporting and see para [0047], "(ii) a logistics lead time based on a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Beddingfield in the teaching of Chowdhurry in view of Wong and Bruns, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 18, Chowdhurry in view of Wong, Bruns and Beddingfield disclose all the limitation of claim 17. Chowdhurry in view of Wong and Bruns does not disclose but Beddingfield further discloses wherein the expected supplier performance metrics are received from one of a user and a machine (paragraph 19, the metrics are collected from machines).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Beddingfield in the teaching of Chowdhurry in view of Wong and Bruns, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhurry (US 2017/0255903), as disclosed in the rejection of claim 1, in view of Bruns (US 2005/0165629) and De Ruwe (US 2003/0036976)
As per claim 19, Chowdhurry discloses present the calculated lead time estimate on the user interface (paragraph 55).
However, Chowdhurry does not disclose but Bruns discloses present a user interface on a display of a computing device, the user interface comprising: a destination node field, and a ship end date field (paragraph 29 and 40, CRM receives a destination and a delivery date from the customer via an order form); and receiving input, via the user interface, of a destination node, and at least one of a ship begin date and a ship end date (paragraph 29 and 40, CRM receives a destination and a delivery date from the customer via an order form).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Bruns in the teaching of Chowdhurry in order to integrate route determination with scheduling (paragraph 9).
However, Chowdhurry in view of Bruns does not disclose but De Ruwe discloses present a user interface on a display of a computing device, the user interface comprising: a source node field, a ship begin date field, and a ship end date field (fig. 6, paragraph 39, fields for an origin, a ship date and a delivery date are shown); and receiving input, via the user interface, of a source node, and at least one of a ship begin date and a ship end date (fig. 6, paragraph 39, inputs for the source node and the ship date and delivery date are shown).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by De Ruwe in the teaching of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner




/OMAR ZEROUAL/Examiner, Art Unit 3628